SIBLEY, Circuit Judge
(concurring).
I concur in the result, but solely on the ground of laches. I do not think either the voluntary or involuntary bankruptcy of Elliott ought to have cárried administration of the syndicates, certainly not unless Elliott retained shares, which does not appear. He was the syndicate manager, without compensation except his profit in selling the shares. He was only an agent or trustee, and the owners of the shares could in the 'beginning have taken their property out of the bankruptcy court, along 'with the syndicates’ debts. But they have waited too long and acquiesced too far. They are now bound by the administration carried on in bankruptcy.